                            Case 20-11941-JTD             Doc 497       Filed 01/27/21        Page 1 of 3




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                    Chapter 11
             In re:
                                                                    Case No. 20-11941 (JTD)
               LLEDNARA HOLDINGS, INC., et al., 1
                                                                    (Jointly Administered)
                                                    Debtors.
                                                                    Docket Ref. No. 445


             REVISED ORDER (I) CONVERTING THE CHAPTER 11 CASES TO CASES UNDER
               CHAPTER 7, (II) TERMINATING THE SERVICES OF BMC GROUP, INC. AS
               CLAIMS AND NOTICING AGENT, AND (III) GRANTING RELATED RELIEF

                      Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

         (the “Debtors”) for the entry of an order (i) converting the Debtors’ chapter 11 cases (the “Chapter

         11 Cases”) to cases under chapter 7, and (ii) terminating the services of BMC Group, Inc. (“BMC

         Group”); and it appearing that this Court has jurisdiction to consider the Motion pursuant to 28

         U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference from the United States

         District Court for the District of Delaware dated February 29, 2012; and it appearing that this is a

         core matter pursuant to 28 U.S.C. § 157(b)(2) and that this Court may enter a final order consistent

         with Article III of the United States Constitution; and it appearing that venue of these Chapter 11

         Cases and of the Motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that

         due and adequate notice of the Motion has been given under the circumstances, and that no other

         or further notice need be given; and it appearing that relief requested in the Motion is in the best

         interests of the Debtors, their estates, their creditors, and other parties in interest; and after due

         deliberation and sufficient cause appearing therefor;


         1
          The Debtors in these chapter 11 cases, and the last four digits of their U.S. taxpayer identification numbers are:
         Llednara Holdings, Inc. (5311) (“Llednara Holdings”) and Llednara Corporation (4270) (“Llednara Corporation”).
         The Debtors’ corporate headquarters is located at N82 W13118 Leon Road, Menomonee Falls, WI 53051.
         2
             Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
27550701.2
                       Case 20-11941-JTD         Doc 497      Filed 01/27/21    Page 2 of 3




         IT IS HEREBY ORDERED THAT:

                1.      The Motion is GRANTED, as set forth herein.

                2.      Upon entry of this Order, the Chapter 11 Cases shall each be converted, pursuant

         to section 1112(a) of the Bankruptcy Code, to cases under chapter 7 of the Bankruptcy Code.

                3.      Each of the Debtors shall:

                                (a)    within seven (7) days of entry of this Order, turn over to the

                        chapter 7 trustee all records and property of the estate under their custody and

                        control as required by Bankruptcy Rule 1019(4);

                                (b)    within fourteen (14) days of entry of this Order, as required by

                        Bankruptcy Rule 1019(5), file a schedule of unpaid debts incurred after the

                        Petition Date and before the conversion date, which schedule shall include the

                        name and address of each creditor holding any such debt; and

                                (c)    within thirty (30) days of entry of this Order, as required by

                        Bankruptcy Rule 1019(5), file and transmit a final report and account to the Office

                        of the United States Trustee.

                4.      Notwithstanding anything to the contrary herein, nothing in this Order or the

         conversion of these Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code shall

         affect or modify the terms of the Final DIP Order, the order approving the Sale, or other orders

         entered in the Chapter 11 Cases.

                5.      A representative of the Debtors and, if requested by the Chapter 7 trustee, counsel

         to the Debtors in these Chapter 11 Cases, shall appear at the first meeting of creditors after

         conversion of the Debtors' cases to chapter 7 pursuant to sections 341(a) and 343 of the Bankruptcy

         Code, and such representative shall be available to testify at such meeting.


27550701.2

                                                          2
                       Case 20-11941-JTD         Doc 497      Filed 01/27/21     Page 3 of 3




                6.      This Order shall be entered on the dockets of both Llednara Holdings, Inc., Case

         No 20-11941 (JTD), and Llednara Corporation, Case No. 20-11942 (JTD).

                7.      BMC Group shall comply with Local Rule 2002-1(f). For all other purposes upon

         entry of this Order, BMC Group shall be relieved of its responsibilities as claims and noticing

         agent in the Chapter 11 Cases and will have no further obligations to the Court, the Debtors, the

         chapter 7 trustee or any party in interest with respect to the Chapter 11 Cases or chapter 7 cases.

                8.      This Court shall retain jurisdiction to hear and determine all matters arising from

         or related to the implementation, interpretation and/or enforcement of this Order.




                Dated: January 27th, 2021                            JOHN T. DORSEY
                Wilmington, Delaware                                 UNITED STATES BANKRUPTCY JUDGE




27550701.2

                                                          3
